
	
		II
		110th CONGRESS
		2d Session
		S. 3676
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To support the recruitment and retention of volunteer
		  firefighters and emergency medical services personnel, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Volunteer Firefighter and EMS
			 Support Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Volunteer
			 firefighters and emergency medical services personnel are a vital component of
			 the first responders across the United States.
			(2)The 800,000
			 volunteer firefighters and emergency medical service personnel in the United
			 States save lives and property everyday.
			(3)The national
			 financial savings resulting from volunteer firefighting and emergency medical
			 services has been calculated at more than $37,000,000,000 each year.
			(4)Many volunteer
			 fire stations and emergency medical services organizations in the United States
			 face growing challenges as volunteers contend with increased competition for
			 their time from their jobs, families, and other responsibilities.
			(5)Some State and
			 local governments provide financial incentives to volunteer firefighters and
			 emergency medical services personnel, such as retirement benefits and tuition
			 assistance. Unfortunately, many communities that rely on volunteer firefighters
			 and emergency medical services personnel, especially rural and low-income
			 communities, do not have the resources to provide such incentives.
			(6)There is an
			 important role for the Federal Government and the Administrator of the United
			 States Fire Administration in supporting volunteer firefighters and emergency
			 medical services personnel, including providing funds to contribute to
			 incentives for the recruitment and retention of volunteers.
			3.Assistance for
			 volunteer firefighters and emergency medical services personnelThe Federal Fire Prevention and Control Act
			 of 1974 (15 U.S.C. 2201 et seq.) is amended by inserting after section 33 the
			 following new section:
			
				33A.Assistance for
				volunteer firefighters and emergency medical services personnel
					(a)EstablishmentThe
				Secretary shall establish a program to provide funds to a State or local
				government, non-profit firefighter association, or governmental or
				nongovernmental emergency medical services organization, that carries out a
				volunteer firefighter incentive program in accordance with the provisions of
				this section.
					(b)DefinitionsIn
				this section:
						(1)Approved
				benefit or incentiveThe term approved benefit or
				incentive means a benefit or incentive that has been approved by the
				Administrator and is provided to a volunteer firefighter, including—
							(A)a retirement
				benefit;
							(B)reimbursement for
				travel and training;
							(C)health insurance
				or other health benefits;
							(D)life
				insurance;
							(E)tuition or school
				loan forgiveness;
							(F)a tax reduction;
				and
							(G)any other benefit
				or incentive approved by the Administrator.
							(2)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
						(3)Volunteer
				firefighterThe term volunteer firefighter means
				an individual who provides firefighting service or emergency medical service to
				a State or local government or a governmental or nongovernmental organization
				without pay. A volunteer firefighter may receive benefits or incentives for
				firefighting service or emergency medical service, including benefits and
				incentives described in subparagraphs (A) through (G) of paragraph (1).
						(4)Volunteer
				firefighter incentive programThe term volunteer
				firefighter incentive program means a program carried out by a State or
				local government, a non-profit firefighter association, or a governmental or
				nongovernmental emergency medical services organization to provide approved
				benefits or incentives.
						(c)Matching
				payments to States
						(1)RequirementFor
				each fiscal year in which a State or local government, non-profit firefighter
				association, or governmental or nongovernmental emergency medical services
				organization carries out a volunteer firefighter incentive program, the
				Secretary shall pay such government, association, or organization, out of any
				money in the Treasury not otherwise appropriated for such fiscal year, an
				amount equal to the total amount of expenditures of funds not received from the
				Federal Government made by such government, association, or organization for
				such fiscal year to carry out the volunteer firefighter incentive
				program.
						(2)EntitlementParagraph
				(1) constitutes budget authority in advance of appropriations Acts and
				represents the obligation of the Federal Government to provide payment to a
				State or local government, non-profit firefighter association, or governmental
				or nongovernmental emergency medical services organization of any amount
				provided for under such paragraph.
						(d)RegulationsThe
				Secretary shall prescribe regulations to carry out this section.
					(e)Reports
						(1)Reports from
				recipientsA State or local government, non-profit firefighter
				association, or governmental or nongovernmental emergency medical service
				organization that receives funds under this section to carry out a volunteer
				firefighter incentive program for a fiscal year shall submit to the Secretary a
				report on—
							(A)the use of such
				funds; and
							(B)the programs to
				recruit or retain volunteer firefighters carried out by the government,
				association, or organization during that fiscal year.
							(2)Reports from
				the SecretaryNot later than 1 year after the date of the
				enactment of the Volunteer Firefighter and
				EMS Support Act of 2008, and annually thereafter, the Secretary
				shall submit to Congress a report on—
							(A)the activities
				carried out under this section during the previous year; and
							(B)the status of
				programs to recruit and retain volunteer firefighters in the United
				States.
							.
		
